Citation Nr: 0507864	
Decision Date: 03/17/05    Archive Date: 03/30/05

DOCKET NO.  03-05 600A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines



THE ISSUE

Entitlement to service connection for a prostate disability.


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The veteran had recognized guerilla service from January 27, 
1945, to February 27, 1945.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines.  Pursuant to the veteran's March 
2003 request for a Board hearing, the RO notified the veteran 
in July 2004 that he was scheduled to appear for a hearing in 
September at 2004.  The veteran did not report to the hearing 
as scheduled. 


FINDING OF FACT

A prostate disability was not manifested during the veteran's 
recognized guerilla service or for many years thereafter, nor 
is a prostate disability otherwise related to such service.


CONCLUSION OF LAW

A prostate disability was not incurred or aggravated during 
the veteran's period of recognized active duty service.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004)).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
(AOJ) decision on a claim for VA benefits.  In the present 
case, the appellant was initially provided notice of the VCAA 
in March 2002, which was prior to the July 2002 rating 
decision on appeal.  Therefore, the express requirements set 
out by the Court in Pelegrini have been satisfied.  

VA has fulfilled its duty to notify and assist the appellant 
in this case.  In letters dated in March 2002 and December 
2003, as well as the November 2002 statement of the case, the 
RO informed the appellant of the applicable laws and 
regulations including applicable provisions of the VCAA, the 
evidence needed to substantiate the claim, and which party 
was responsible for obtaining the evidence.  See Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002); McKnight v. Gober, 
131 F.3d 1483, 1485 (Fed. Cir. 1997).  The Board also notes 
that the letters implicitly notified the appellant of the 
need to submit any pertinent evidence in the appellant's 
possession.  In this regard, the appellant was repeatedly 
advised to identify any source of evidence and that VA would 
assist in requesting such evidence.  The Board believes that 
a reasonable inference from such communication was that the 
appellant must also furnish any pertinent evidence that the 
appellant may have and that the requirements of 38 C.F.R. 
§ 3.159(b)(1) have been met.  The Board finds that all 
notices required by VCAA and implementing regulations were 
furnished to the appellant and that no useful purpose would 
be served by delaying appellate review to send out additional 
VCAA notice letters.

The Board also finds that all necessary development has been 
accomplished.  While the veteran has not been afforded a VA 
medical examination with etiology opinion, as hereinafter 
more particularly explained, the information and evidence of 
record contains sufficient competent medical evidence to 
decide the claim.  38 C.F.R. § 3.159(c)(4).  The RO has made 
reasonable and appropriate efforts to assist the appellant in 
obtaining the evidence necessary to substantiate his claim, 
to include affording him the opportunity to attend a hearing 
that he failed to report to.  The appellant has not indicated 
nor is there any indication that there exists any pertinent 
outstanding evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  

Under these circumstances, the Board finds that VA has 
fulfilled its duty to notify and assist the appellant in the 
claim under consideration and that adjudication of the claim 
at this juncture, without directing or accomplishing any 
additional notification and or development action, poses no 
risk of prejudice to the appellant.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  The appeal is now ready 
to be considered on the merits.  

II.  Analysis

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury or 
disease occurred in service alone is not enough; there must 
be chronic disability resulting from that injury. If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity. 38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
injury or disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d).

Initially, the Board notes that there are no service medical 
records on file regarding the veteran's service as a 
recognized guerilla.  However, the record does contain an 
Affidavit For Philippine Army Personnel signed by the veteran 
wherein he denied incurring any wounds or illnesses while 
serving in his guerilla unit.  

The only medical evidence in the claims file pertaining to 
the veteran's claimed prostate disability is a record dated 
in August 2002 from Nelson A. Cayco., M.D., FPUA, FPCS.  In 
this record, Dr. Cayco certified that the veteran had 
consulted with him and had been treated for a prostate 
problem since January 1993.  He also certified that the 
veteran underwent prostate surgery on three occasions - in 
January 1993, March 1997 and August 2002.  He noted that the 
veteran's diagnosis was adenocarcinoma of the prostate, stage 
"D", and that the veteran was presently under treatment.  
In regard to any earlier treatment, the veteran explained in 
writing in August 2002 and March 2005 that he had been 
suffering from difficulty urinating "long before [he] was 
operated on in 1993", but because of financial difficulties 
and the proximity of his house to the town proper, he had to 
rely on herbal medicines for treatment.  

Thus, while the veteran dates his prostate symptoms to a time 
prior to 1993 (which was when he initially sought medical 
treatment), he does not contend, nor is there any medical 
evidence showing, that such problems began during his 
approximately 30 days of recognized guerilla service in 1945.  
In fact, as noted above, the veteran denied on a Philippine 
Army Affidavit in December 1947 that he incurred any injury 
or illness during his service in his guerilla unit.  
Moreover, there is no medical evidence, including Dr. Cayco's 
2002 statement, that relates the veteran's postservice 
prostate cancer to his period of recognized guerilla service.  
The veteran's assertions alone do not constitute probative 
medical evidence of the claimed nexus since, as a layperson, 
he is not competent to make a medical diagnosis or relate a 
medical disorder to a specific cause.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  

Inasmuch as the veteran's currently diagnosed prostate cancer 
was not shown during his period of recognized service in 1945 
or for many years thereafter, and because there is no 
competent medical evidence that supports his assertions of a 
nexus between his recognized period of service and prostate 
cancer, his claim must be denied.  38 C.F.R. § 3.303.  In 
making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision as to this service connection issue.


ORDER

The appeal is denied.



	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


